ON PETITION FOR REHEARING
PER CURIAM.
On petition for rehearing petitioner has focused our attention on the fact that no hearing commenced within six months from the date claim was filed in this medical mediation liability proceeding. We grant the petition for rehearing and the petition for writ of certiorari, withdrawing our decision of October 4, 1978 wherein we denied the petition for writ of certiorari.
On June 17, 1976 respondent filed her claim for medical mediation against the Community Hospital of South Broward and unknown physicians. On September 27, 1976 the judicial referee permitted respondent to amend her claim to add petitioner, Dr. Feinstein, as a defendant. Thus, as to Dr. Feinstein, the claim was filed on September 27, 1976. On January 12, 1977 the judicial referee extended the time for commencement of the final hearing. The final *1173hearing thereafter commenced on June 28, 1977, approximately nine months after the claim was filed against Dr. Feinstein.
Even though a timely extension for the final hearing is granted by the judicial referee, that hearing still must commence within six months after the mediation claim is filed. See, Green v. Broward General Medical Center, 356 So.2d 877 (Fla. 4th DCA 1978); Mellor v. Arakgui, 359 So.2d 36 (Fla. 4th DCA 1978); Stanton v. Community Hospital of South Broward, 359 So.2d 37 (Fla. 4th DCA 1978). No hearing having commenced within six months from the date the claim was filed the medical mediation panel thereupon lost jurisdiction and its finding of negligence with respect to Dr. Feinstein should be quashed.
Accordingly, our previous order of October 4, 1978 is hereby withdrawn, rehearing is granted, and the petition for writ of certiorari is granted with directions to quash the finding of the medical mediation panel as it pertains to the petitioner, Dr. Feinstein.
DAUKSCH, LETTS and MOORE, JJ., concur.